[Cite as State v. Boyd, 2022-Ohio-1588.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellant,            :
                                                              No. 110809
                 v.                              :

JOHN BOYD,                                       :

                 Defendant-Appellee.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: May 12, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-642295-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Noelle A. Powell, Assistant Public Defender, for appellee.


EILEEN T. GALLAGHER, J.:

                Appellant, the state of Ohio (the “state”), appeals from the sentence

imposed by the trial court upon defendant-appellee, John Boyd (“Boyd”). The state

raises the following assignment of error for review:
      The trial court erred when it found S.B. 201 to be unconstitutional and
      did not impose an indefinite sentence pursuant to S.B. 201.

             After careful review of the record and relevant case law, we reverse

Boyd’s sentence and remand to the trial court for resentencing in accordance with

the Reagan Tokes Law.

                      I. Procedural and Factual History

             In August 2019, Boyd was named in a ten-count indictment, charging

him with aggravated burglary in violation of R.C. 2911.11(A)(1), with firearm and

forfeiture specifications (Count 1); aggravated burglary in violation of R.C.

2911.11(A)(2), with firearm and forfeiture specifications (Count 2); felonious assault

in violation of R.C. 2903.11(A)(2), with firearm and forfeiture specifications (Count

3); aggravated robbery in violation of R.C. 2911.01(A)(1), with firearm and forfeiture

specifications (Count 4); grand theft in violation of R.C. 2913.02(A)(1), with firearm

and forfeiture specifications (Count 5); having weapons while under disability in

violation of R.C. 2923.13(A)(3), with a forfeiture specification (Count 6); improperly

handling firearms in a motor vehicle in violation of R.C. 2923.16(B), with a forfeiture

specification (Count 7); carrying a concealed weapon in violation of R.C.

2923.12(A)(2), with a forfeiture specification (Count 8); petty theft in violation of

R.C. 2913.02(A)(1), with a forfeiture specification (Count 9); and disrupting public

services in violation of R.C. 2909.04(A)(3), with firearm and forfeiture

specifications (Count 10).
             In July 2021, Boyd entered into a plea agreement with the state and

pleaded guilty to burglary, a felony of the second degree, with a one-year firearm

specification and a forfeiture specification, as amended in Count 1 of the indictment;

attempted felonious assault, a felony of the third degree, with a forfeiture

specification, as amended in Count 3 of the indictment; grand theft, a felony of the

fourth degree, with a forfeiture specification, as amended in Count 5 of the

indictment; having weapons while under disability, a felony of the third degree, with

a forfeiture specification, as charged in Count 6 of the indictment; petty theft, a

misdemeanor of the first degree, with a forfeiture specification, as charged in Count

9 of the indictment; and disrupting public service, a felony of the fourth degree, with

a forfeiture specification, as amended in Count 10 of the indictment. The remaining

counts and specifications were dismissed.

             At sentencing, the trial court imposed an aggregate five-year term of

imprisonment. Relevant to this appeal, the court declined to impose a sentence on

Boyd’s second-degree felony offense in accordance with S.B. 201, the Reagan Tokes

Law, stating:

      Since May of 2021, this court has not imposed Reagan Tokes. And the
      reason for that is because it has been found to be unconstitutional. The
      Eighth District Court of Appeals in State of Ohio versus Bradley
      Delvallie did in fact indicate * * * that it is, in fact, unconstitutional.
      Prior to that time, the court was imposing it. Since that time, the court
      has not imposed it. And so I want to make sure that everybody
      understands that.

(Tr. 63.)

             The state now appeals from the trial court’s sentence.
                               II. Law and Analysis

             In its sole assignment of error, the state argues that the trial court erred

when it found the Reagan Tokes Law to be unconstitutional and did not impose an

indefinite sentence on Boyd pursuant to the law. We agree.

             It is well settled that the Ohio Revised Code provides the state the right

to appeal a sentence if it is contrary to law. R.C. 2953.08(B)(2). A sentence that fails

to impose a mandatory provision is contrary to law. E.g., State v. Underwood, 124

Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 21.

             The constitutionality of the Reagan Tokes Law was recently decided in

this court’s en banc opinion in State v. Delvallie, 8th Dist. Cuyahoga No. 109315,

2022-Ohio-470. There, this court found “that the Reagan Tokes Law, as defined

under R.C. 2901.011, is not unconstitutional.” Id. ¶ 17. In accordance with this

court’s decision in Delvallie, we find the trial court was required to impose an

indefinite sentence pursuant to S.B. 201. The trial court’s failure to do so rendered

Boyd’s sentence contrary to law.

              The state’s sole assignment of error is sustained.

              The trial court’s judgment is reversed and the matter is remanded for

resentencing in accordance with the provisions of the Reagan Tokes Law.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

SEAN C. GALLAGHER, A.J., and
MARY J. BOYLE, J., CONCUR


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.